DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) as modified by Armstrong (US Pat. Pub. 2006/0241907).	In regards to claim 1, Ciasulli teaches a monitoring system for data collection in a production process (Ciasulli abstract and paragraphs [0003]-[0005] teach a monitoring system for data collection in an industrial machine asset’s operation process), the system comprising:
	a data collector communicatively coupled to a plurality of input channels, wherein the data collector collects data from a subset of the plurality of input channels based on a selected data collection routine (Ciasulli paragraphs [0005], [0033], [0074]-[0075], and [0106] teach an on-asset 
	a data storage structured to store a plurality of collector routes and collected data that corresponds to the subset of the plurality of input channels, wherein the plurality of collector routes each comprises a different data collection routine (Ciasulli paragraphs [0230], [0232], and [0241]-[0242] teach databases 406 as a data storage to store a plurality of sensor collector routes and collected data corresponding to a subset of the plurality of input channels for measuring variables that influence health metrics, wherein the plurality of collector routes comprise a different data collection routine for monitoring the different characteristics or operation of the asset);
	a data acquisition circuit structured to interpret a plurality of detection values from the collected data and determine an occurrence of an anomalous condition of the production process, wherein each of the plurality of detection values corresponds to at least one of the subset of the plurality of input channels (Ciasulli paragraphs [0005]-[0006], [0021], [0033], and [0080] teach the on-asset computer having a processor as a data acquisition circuit structured to interpret a plurality of detection values from the collected input channel sensors and determine an occurrence of an abnormal (anomalous) condition, wherein the detected sensor values correspond to at least one sensor of the plurality of input channel sensors);
	a data analysis circuit structured to analyze the collected data by evaluating a data communication constraint of the monitoring system and adjusting a volume of collected data communicated between the input channels and the data storage in response to the evaluation of the data communication constraint (Ciasulli paragraphs [0075] and [0104]-[0105] teach an analytics system that may adjust the volume of collected data transmitted (between periodically at varying frequencies 
	a haptic user device for generating a haptic stimulation in response to receipt of a signal from the data acquisition circuit indicating an occurrence of a specified anomalous condition of the production process (Ciasulli paragraphs [0018], [0064], and [0170] teach an output system as a haptic user device for generating tactile (haptic) output in response to the anomalous condition data to alert a user).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process.

	In regards to claim 4, Ciasulli teaches wherein the haptic user device generates a stimulation from a list consisting of tactile, bending, vibration, heat, sound, force, odor, and motion stimulation (Ciasulli paragraph [0064] teaches where the haptic user device generates stimulation including tactile and audible (sound) outputs out of the list of available types of stimulation).

	In regards to claim 5, Ciasulli teaches wherein the specified anomalous condition requires a user to be alerted and the haptic stimulation is repeated until an acceptable response is detected (Ciasulli 

	In regards to claim 6, Ciasulli teaches wherein the haptic user device further includes a machine operator haptic user interface (Ciasulli paragraphs [0081] and [0086] teach a user interface for outputting the indication of the abnormal condition) that is adapted to provide a machine operator with a haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine of the production process (Ciasulli paragraph [0064] teaches providing a machine operator with tactile (haptic) stimulation responsive to the sensed condition data of a corresponding machine asset).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process.
	
	In regards to claim 8, Ciasulli teaches wherein the haptic stimulation is selected from a list consisting of pressure, heat, impact, sound, and electrical stimulation (Ciasulli paragraph [0064] teaches 

	In regards to claim 9, Ciasulli teaches wherein the data acquisition circuit is further structured to broadcast a location of the haptic user device and to wirelessly transmit the signal indicating the occurrence of the specified anomalous condition of the production process to the haptic user device (Ciasulli paragraphs [0007] and [0064] teach where the on-asset computer wirelessly transmits the signal of the abnormal condition to a remote output haptic user device at a known broadcasted reception location).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process.

	In regards to claim 10, Ciasulli teaches the monitoring system as explained in the rejection of claim 1 above.	Ciasulli fails to expressly teach wherein at least one of the interpreted plurality of detection values from the collected data comprises at least one of frequency information or vibration information.

	It would have been obvious to a person having ordinary skill in the art to consider detection values comprising at least vibration information, as vibration is a known indicator for detecting problems or the status of equipment within the process plant.  Therefore it would be commonplace to detect vibration information for determining whether any abnormal conditions are present.

	In regards to claim 11, Ciasulli teaches the monitoring system as explained in the rejection of claim 10 above.	Ciasulli fails to expressly teach wherein the data analysis circuit further comprises a pattern recognition circuit structured to analyze a subset of the plurality of detection values with at least one of a neural net or an expert system for controlling data collection routines.
	Armstrong paragraph [0031] teaches using an asset utilization expert (expert system) that collects data and other information generated by the process control systems, maintenance systems, business systems, and information generated by data analysis tools executed in each of these systems.  Armstrong paragraph [0032] teaches where the asset utilization expert system operates as a data and information clearinghouse in the process plant to coordinate the distribution of data or information from one functional area to other functional areas, and paragraph [0033] teaches where the asset utilization expert executes index (pattern) generation software that creates indices associated with devices or that are associated with process control entities within the plant to optimize process control.  
	It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Armstrong to use an expert system for controlling data collection routines as the expert system operates as a data information clearinghouse to coordinate the distribution of monitored data or 

	In regards to claim 12, Ciasulli teaches wherein the data collector collects sensor, instrumentation, or telematic data from each of a series of machines that execute the production process (Ciasulli paragraphs [0005], [0033], [0074]-[0075], and [0106] teach collecting sensor data from each of a series of asset machines that execute the production process).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process. 

	In regards to claim 14, Ciasulli teaches wherein the occurrence of the specified anomalous condition is indicative of a fault of at least one component involved in the production process (Ciasulli [0005]-[0006], [0021], [0033], and [0080] teaches where the occurrence of an abnormal (anomalous) condition is indicative of a fault in at least one component involved in the production process).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process. 

	In regards to claim 15, Ciasulli teaches wherein the at least one component involved in the production process is a component selected from a list of components consisting of: a mixer, an agitator, a variable speed motor, a fan, a bearing, a shaft, a rotor, a stator, a gear, a rotating component, a pressure reactor, a catalytic reactor or a thermic heating unit (Ciasulli paragraph [0073]).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process. 
	
	In regards to claim 16, Ciasulli teaches a computer-implemented method for data collection in a production process (Ciasulli abstract and paragraphs [0003]-[0005] teach a computer-implemented 
	collecting data from a plurality of input channels communicatively coupled to a data collector, wherein the data collector collects data based on a data collection routine (Ciasulli paragraphs [0005], [0033], [0074]-[0075], and [0106] teach an on-asset computer (data collector) coupled to a plurality of input sensor channels, and collecting subsets of sensor data such as temperatures, voltages, and speeds based on a selected data collection routine for a particular subsystem to be monitored);
	storing a plurality of collector routes and collected data in a data storage for the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine (Ciasulli paragraphs [0230], [0232], and [0241]-[0242] teach databases 406 as a data storage to store a plurality of sensor collector routes and collected data corresponding to a subset of the plurality of input channels for measuring variables that influence health metrics, wherein the plurality of collector routes comprise a different data collection routine for monitoring the different characteristics or operation of the asset); 
	interpreting a plurality of detection values from the collected data to determine an occurrence of an anomalous condition of the production process, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channels (Ciasulli paragraphs [0005]-[0006], [0021], [0033], and [0080] interpreting a plurality of detection values from the collected input channel sensors to determine an occurrence of an abnormal (anomalous) condition, wherein the detected sensor values correspond to at least one sensor of the plurality of input channel sensors);
	analyzing the collected data by evaluating a data communication constraint of the data collector (Ciasulli paragraphs [0075] and [0104]-[0105] teach analyzing the collected data by evaluating whether a triggering event (communication constraint) has taken place); 

	generating a haptic stimulation in response to receipt of a signal indicating an occurrence of a specified anomalous condition of the production process (Ciasulli paragraphs [0018], [0064], and [0170] teach an output system as a haptic user device for generating tactile (haptic) output in response to the anomalous condition data to alert a user).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process.

	In regards to claim 17, Ciasulli teaches wherein at least one of the plurality of input channels comprises a high data rate source (Ciasulli paragraphs [0075] and [0104] teach where some of the input channel sensors may have a higher data rate frequency where data is transmitted continuously).
 
	In regards to claim 18, Ciasulli teaches the method as explained in the rejection of claim 17 above.
	Armstrong paragraphs [0047] and [0064] teach where the plurality of detection values from a monitored asset include at least on-line vibration, which may be related to detecting problems or the status of rotating equipment within the process plant.
	It would have been obvious to a person having ordinary skill in the art to consider detection values comprising at least vibration information, as vibration is a known indicator for detecting problems or the status of equipment within the process plant.  Therefore it would be commonplace to detect vibration information for determining whether any abnormal conditions are present.

	In regards to claim 19, Ciasulli teaches wherein the collected data is sensor, instrumentation, or telematic data from each of a series of machines that execute the chemical or pharmaceutical production process (Ciasulli paragraphs [0005], [0033], [0074]-[0075], and [0106] teach collecting sensor data from each of a series of asset machines that execute the production process).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process. 


	In regards to claim 21, Ciasulli teaches wherein the collected data relates to at least one component involved in the production process, wherein the at least one component is a component selected from a list of components consisting of: a mixer, an agitator, a variable speed motor, a fan, a bearing, a shaft, a rotor, a stator, a gear, a rotating component, a pressure reactor, a catalytic reactor or a thermic heating unit (Ciasulli paragraph [0073]).
	Ciasulli fails to expressly teach where the production process is a chemical or pharmaceutical production process.
	Armstrong paragraph [0002] teaches monitoring assets within a process plant having a process control system, and paragraph [0003] teaches where process control systems are found in fields including chemical, petroleum, or other processes.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the monitoring of assets can be applicable to known fields such as chemical, petroleum, or other processes.  Therefore it would be well within the level of ordinary skill to extend the asset monitoring of Ciasulli to a chemical production process. 

4.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) as modified by Armstrong (US Pat. Pub. 2006/0241907) as applied to claim 1 above, and further in view of King (US Pat. Pub. 2005/0162258).	In regards to claim 2, Ciasulli teaches the monitoring system as explained in the rejection of claim 1 above.	Ciasulli fails to expressly teach wherein the haptic user device comprises a wearable device.
	King paragraph [0014] teaches a tactile alarm connected to a person and in communication with the output of one or more detectors, where the tactile alarm is actuated in response to selected ones of 
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of King to recognize that haptic output devices can be implemented as wearable devices that actuate a tactile alarm in response to detected physical properties falling outside a predetermined range.  Therefore it would have been within the level of ordinary skill to specify that the output device in Ciasulli is worn by the user so that any tactile alarm can be immediately felt by the user to inform him/her of an abnormal condition. 

	In regards to claim 3, Ciasulli teaches the monitoring system as explained in the rejection of claim 2 above.	Ciasulli fails to expressly teach wherein the wearable device is selected from a group consisting of: a glove, a ring, a wrist band, a watch, an arm band, a belt, a necklace, and a device attached to or incorporated in footwear, headwear, clothing, or eyewear.
	King paragraph [0014] teaches a tactile alarm connected to a person and in communication with the output of one or more detectors, where the tactile alarm is actuated in response to selected ones of the plurality of detected physical properties falling outside a predetermined range.  King paragraphs [0049] and [0056] teach where the tactile alarm can be worn by a person through clothing, gloves, or other apparel.
	It would have been obvious to a person having ordinary skill in the art to combine the teachings of King to recognize that haptic output devices can be implemented as wearable devices that actuate a tactile alarm in response to detected physical properties falling outside a predetermined range.  Therefore it would have been within the level of ordinary skill to specify that the output device in Ciasulli . 

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) as modified by Armstrong (US Pat. Pub. 2006/0241907) as applied to claim 1, and further in view of Albertson (US Pat. Pub. 2008/0169914).
	In regards to claim 7, Ciasulli teaches the monitoring system as explained in the rejection of claim 1 above.	Ciasulli fails to expressly teach wherein at least one of a type, a strength, a duration, and a frequency of the haptic stimulation is indicative of a risk of injury to the user.
	Albertson paragraph [0107] teaches that a warning signal may be output to a tactile feedback controller, where the intensity level, frequency, pattern, and duration may be specified to warn an operator of unsafe (risk of injury) conditions to allow the operator to feel the warning and trigger operator alertness.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Armstrong to include a controller in the haptic output device for adjusting a type, strength, duration, or frequency of haptic stimulation generated in order to provide increased alertness of a determined unsafe condition.  Therefore it is well known to have varying levels and types of tactile feedback to provide varying degrees of warning to a user.

6.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) as modified by Armstrong (US Pat. Pub. 2006/0241907) as applied to claim 1 or 19 above, and further in view of Eryurek (US Pat. Pub. 2004/0024568).
In regards to claim 13, Ciasulli teaches the monitoring system as explained in the rejection of claim 1 above.	Ciasulli fails to expressly teach wherein the chemical or pharmaceutical production process comprises a process selected from a list of processes consisting of: a mixing step, an agitating step, a water treatment step, a painting step, and a coating step.
	Eryurek paragraphs [0002]-[0003] teach performing diagnostics of process control devices in an industrial process, where the monitored processes and devices include mixers (for carrying out a mixing step) and agitators (for carrying an agitating step) among many types of processing elements.  Eryurek paragraph [0017] teaches where the one or more process variables are monitored in a process plant such as in chemical or pharmaceutical processing plants.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Eryurek because the monitoring of assets can be applicable to mixers and agitators in the fields of chemical or pharmaceutical processes. Therefore it would make sense that an analysis of chemical processes could include processes associated with chemical plants such as mixing and agitating.  

	In regards to claim 20, Ciasulli teaches the method as explained in the rejection of claim 19 above.	Ciasulli fails to expressly teach wherein the chemical or pharmaceutical production process comprises a process selected from a list of processes consisting of: a mixing step, an agitating step, a water treatment step, a painting step, and a coating step.
	Eryurek paragraphs [0002]-[0003] teach performing diagnostics of process control devices in an industrial process, where the monitored processes and devices include mixers (for carrying out a mixing step) and agitators (for carrying an agitating step) among many types of processing elements.  Eryurek 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Eryurek because the monitoring of assets can be applicable to mixers and agitators in the fields of chemical or pharmaceutical processes. Therefore it would make sense that an analysis of chemical processes could include processes associated with chemical plants such as mixing and agitating.  

7.	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ciasulli (US Pat. Pub. 2016/0153806) as modified by Armstrong (US Pat. Pub. 2006/0241907) as applied to claim 16 above, and further in view of Brav (US Pat. Pub. 2016/0171846).
	 In regards to claim 22, Ciasulli teaches further comprising:
	determining whether one of: a wearable haptic device or a mobile device, associated with a person located in proximity to the production process (Ciasulli paragraphs [0009] and [0064] teach where the output device may be a mobile computing device in communication proximity to the production process), comprises one of: one of the plurality of input channels, or a portion of a network infrastructure (Ciasulli paragraphs [0057] and [0061] teach where a communication network includes a cellular network that determines whether the output system is part of the network infrastructure for communication).	Ciasulli fails to expressly teach generating a second haptic stimulation in response to the determination that the wearable haptic device or the mobile device comprises the one of: the one of the plurality of input channels, or the portion of the network infrastructure.
	Brav paragraph [0085] teaches where a first operational mode and/or second operational mode indicate a specified tactile feedback presentation for a feedback device to provide to a user, where in 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Brav to specify providing specified tactile feedback (including first and second haptic stimulation) in accordance to different operational modes, including operational modes that indicate that the output system is part of the network infrastructure to be available to provide an output feedback to a user.  Therefore a user can confirm that the haptic device is connected to the network and available to operate to provide abnormal condition reporting based on a specified second haptic stimulation. 

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/24/2021